UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 7, 2012 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into Material Definitive Agreement On August 7, 2012, a wholly-owned subsidiary of Hines Global REIT, Inc. (“Hines Global”) entered into a contract with a wholly-owned subsidary ofGLL Real Estate Partners, Inc.(the “Seller”) to acquire 550 Terry Francois, a core office building located in San Francisco, California. The Seller is not affiliated with Hines Global or its affiliates. 550 Terry Francoiswas constructed in2002 and consists of 282,773 square feet of rentable area that is 100% leased through October 2017to GAP, Inc., a global specialty apparel company. Although not determined until closing, Hines Global expects the total acquisition cost to be approximately $180.0 million,exclusive of transaction costs and working capital reserves.Hines Global expects to fund the acquisition using proceeds from its current public offering and therevolving credit facility provided under the Credit Agreement, dated as of April 13, 2012, between JPMorgan Chase Bank, N.A. and Hines Global REIT Properties LP, Hines Global's operating partnership. Hines Global expects the closing of this acquisition to occur on or about August 29, 2012, subject to a number of closing conditions. Hines Globalfunded a $15.0 millionearnest money deposit on August 10, 2012. There is no guarantee that this acquisition will be consummated and Hines Global's deposit may not be refunded in such event. Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to the acquisition described herein, are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things,future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks associated with Hines Global's ability toconsummate the acquisition and other risks described in the “Risk Factors” section of Hines Global’s Annual Report on Form 10-K, as amended,for the year ended December 31, 2011 and its other filings with the Securities and Exchange Commission. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. August 13, 2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer 2
